Citation Nr: 1518945	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for glaucoma in the left eye. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for Crohn's disease. 

3.  Entitlement to service connection for Crohn's disease. 

4.  Entitlement to service connection for left eye disorder, to include as secondary to service-connected right eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1970. 

These matters come on appeal before the Board of Veterans' Appeals from rating decisions by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which in pertinent part, declined to reopen the previously denied claims. 

In May 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A copy of the hearing transcript has been associated with the claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1991 decision, the Board denied the Veteran's claim for entitlement to service connection for glaucoma of the left because the evidence of record failed to demonstrate that the current diagnosed disorder was related to his period of service.  The Veteran he did not appeal this decision.
 
2.  The additional evidence associated with the claims folder subsequent to the September 1991 Board decision relates to an unestablished fact (evidence in support of a secondary basis of service connection) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In an October 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for Crohn's disease because the evidence of record failed to demonstrate the current diagnosed disorder was incurred or related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.
 
4.  The additional evidence associated with the claims folder subsequent to the RO's October 2007 rating decision relates to an unestablished fact (an in-service injury) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  The competent evidence of record does not show that the Veteran's Crohn's disease first manifested until two decades after his separation from service, and the preponderance of the evidence is against a finding that it is otherwise related to his period of service, to include exposure to herbicides. 



CONCLUSIONS OF LAW

1.  The September 1991 Board decision which denied the Veteran's service connection claim glaucoma of the left eye is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  Since the September 1991 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for glaucoma of the left eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).
 
3.  The October 2007 RO rating decision which denied the Veteran's service connection claim for Crohn's disease is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
4.  Since the October 2007 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for Crohn's disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for entitlement to service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

 It is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable dispositions of Veteran's requests to reopen his previously denied claims for glaucoma of the left eye and Crohn's disease, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim. 

As to the service connection claim, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in September 2009 prior to the RO's adjudicaton of the claim in the first instance.  The Veteran filed timely appeal as to the RO's determination in December 2009. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's relevant post-service VA treatment records, records from Social Security Administration, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  

The Board notes that despite VA's efforts to obtain them, a complete set of the Veteran's service treatment are unavailable.  In this case, VA's attempts to obtain a complete set of the service treatment records were not successful.  However, the record does contain a copy of the Veteran's examinations and medical history reports from his enlistment and his separation.  The RO has informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran submit to VA any pertinent records, including, any additional service medical documents that he might have in his possession.

In addition, the Board acknowledges that VA has not afforded the Veteran with VA examination relating to his service connection claim for Crohn's disease.  However, the Board finds that such examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 
Although there is a current diagnosis of Crohn's disease, post-service treatment records show that the Veteran was not first diagnosed or treated for Crohn's disease until two decades after his discharge.  The Veteran asserted that his diagnosed disorder is etiologically related to his in-service exposure to Agent Orange or exposure to bad drinking water.  However, there is no indication in the record that the Veteran's Crohn's disease may be associated with the established Agent Orange exposure in service or his alleged exposure to bad drinking water.  The Secretary of VA, who is required under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange, has not done so with regard to Crohn's disease.  Moreover, the Veteran has not submitted any medical evidence suggesting such association between his Crohn's disease and evidence showing that the Veteran suffered an event in service (i.e., Agent Orange exposure).  

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's Crohn's disease to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran's diagnosed disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Moreover, the Veteran has not asserted that he has had continuity of stomach problems or other digestive problems indicated of Crohn's disease since his period of service.  Rather, the Veteran testified that his symptoms did not have an onset until two decades after his separation from service.  Simply stated, referral of the claim for examination or obtainment of medical opinion on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  

During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for glaucoma of the left eye and Crohn's disease.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

 New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally filed his claim for service connection for glaucoma of the left eye in June 1990, and the RO originally denied his claim in an October 1990 rating decision, which was affirmed by the Board's September 1991 decision.  The 1990 rating decision was subsumed by the Board's final appellate decision.  38 C.F.R. § 20.1104.  That Board decision shows that the Veteran's claim was denied based on the failure to demonstrate that the glaucoma in his left eye was incurred in or aggravated by his period of service.  Also, in an October 2007 rating decision, the RO denied the claim for service connection for Crohn's disease based on the lack of evidence establishing that diagnosed disorder was incurred in or caused by his period of service.  The Veteran was notified of the denial of his claim the next month, and he did not appeal within a year of that decision.  The October 2007 rating decision is final.  38 C.F.R. § 20.1103. 

At the time of the September 1991 Board decision, the evidence of record included the some of the Veteran's service treatment records, an August 1971 VA general medical report, a March 1989 VA eye examination report, and VA and private treatment records.  At the time of the October 2007 rating decision, the record also included subsequent VA and private treatment records. 

The additional pertinent evidence received since the 1991 Board decision and the October 2007 rating decision involves the Veteran's testimony during the May 2013 Board hearing.  The Veteran testified that his left eye disorder had worsened over time, and he further testified that medical professionals had informed him that his right eye disability could affect his left eye disorder.  See Board hearing transcript, page 16.  The Veteran also provided testimony regarding his claim for service connection for Crohn's disease.  The Veteran reported that during his Vietnam service, he had served on both land and water, and he had been exposed to bad drinking water during that period of service.  See hearing transcript, page 13. 
There is now medical evidence of possible nexus between the Veteran's period of service and his current diagnosed glaucoma of the left that was not previously of record at the time of the 1991 Board decision, and the Veteran has provided additional evidence regarding an in-service injury that was not previously of record at the time of the 2007 rating decision.  As such, the additional lay evidence received since the Board's September 1991 decision and the RO's October 2007 rating decision relate to unestablished facts and that are necessary to substantiate the claims.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims. 

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection of glaucoma of the left eye and Crohn's disease are reopened. 38 C.F.R. § 3.156.

 The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  


3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

 Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

 In this case, the Veteran seeks entitlement to service connection for Crohn's disease.  He asserts that his current diagnosed Crohn's disease is related to his period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of Crohn's disease.  See VA treatment records starting in 1997.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The available service treatment records do not show any indication of Crohn's disease.  The report of a May 1970 examination prior to separation shows that the Veteran's stomach and abdomen were evaluated as normal.  On the associated report of medical history the Veteran did not mark any symptoms indicative of stomach or digestive-related problems. 

The report of an August 1971 VA general medical examination report shows that Veteran's digestive system received a normal evaluation.  Post-service VA treatment records show that the Veteran presented with complaints of rectal bleeding in December 1996 and he was assessed with colitis.  Subsequent VA treatment records starting in 1997 show that the Veteran was diagnosed with active Crohn's disease.  

In addition, the Veteran has not provided lay statements to the effect that he has experienced symptoms of Crohn's disease since service.  Rather, during the May 2013 Board hearing, the Veteran testified that he believed he first experienced symptoms of Crohn's disease in 1993.  See Board hearing transcript, page 9. 

Essentially, there is no evidence that his Crohn's disease first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 23 year time span between his separation from service and the first manifestation of Crohn's disease.  See 38 C.F.R. § 3.303.  As such, in-service disease has not been shown.  In addition, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to in-service injury, the Veteran contends that his Crohn's disease is related to his in-service exposure to Agent Orange, and in the alternative, related to his exposure to bad drinking water. 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.   Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's service personnel records confirm that he served in the Republic of Vietnam from December 1967 to October 1968. As such, the Veteran is presumed to have been exposed to herbicides, including Agent Orange.

Crohn's disease, however, is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), and service connection for hypertension due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In this case, the Veteran has not submitted any medical or scientific evidence that shows a positive association between Crohn's disease and exposure to Agent Orange.  In the absence of any evidence suggestive of a direct causally relationship between exposure to Agent Orange and Crohn's disease, VA is not required to further develop the claim based on exposure to Agent Orange by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also lacks medical evidence that supports a link between the Veteran's Crohn's disease and his period of service, to include his alleged exposure to bad drinking water.  


There is no favorable medical nexus opinion of record that supports a medical link between current diagnosis of Crohn's disease and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) . There is no objective medical evidence indicative of Crohn's disease in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for the conditions until two decade after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.

Other than the Veteran's own statements attributing Crohn's disease to his period of service, to include exposure to Agent Orange in service, there is no nexus evidence in the file to include medical opinions to show that Crohn's disease is related to his period of service.  To the extent the Veteran has expressed the opinion that Crohn's disease is related to his period of service, to include his exposure to Agent Orange, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the question of the relationship between Crohn's disease and his period of service, to include exposure to Agent Orange is not a simple medical condition as under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17.  The Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and service, to include exposure to Agent Orange.  The Veteran as a lay person is not competent to offer an opinion on a matter that requires medical or scientific evidence and it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in medicine or science to offer an opinion on the relationship between Crohn's disease and service, to include exposure to Agent Orange. 

Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's Crohn's disease and his period of service, to include herbicide exposure, has not been shown.  As such, the Board finds that service connection on a direct basis, to include as due to herbicide exposure, is not warranted.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for glaucoma of the left eye is reopened. 

New and material evidence has been received, and the claim for entitlement to service connection for Crohn's disease is reopened. 

Entitlement to service connection for Crohn's disease is denied. 


REMAND

The Veteran seeks entitlement to service connection for a left eye disorder.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claim.

During the May 2013 Board hearing, the Veteran raised a secondary theory of entitlement for his claim of service connection for left eye disorder.  The Veteran testified that he had been informed by medical professionals that it was possible that his current left eye disorder, to include glaucoma, was aggravated (or permanently worsened) by his service-connected right eye disability.  See hearing transcript, page 16.  The Veteran further testified that his left eye disorder has worsened over time. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. Update the claims folder with the Veteran's VA treatment records from VA medical facilities in New Orleans and Houston. 

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine whether his left eye disorder is secondary to his service-connected right eye disability.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

Based on a review of the record, the examiner should identify the Veteran's current left eye disorders.  Then the examiner should provide an opinion as to whether is it at least as likely as not (50 percent probability or greater) that any of the Veteran's current left eye disorders are caused or aggravated by service-connected right eye disability. In doing so, the VA examiner is asked to discuss whether there is extra strain on his left eye from compensating for his right eye disability that would result in aggravation of his underlying left eye disorder. 

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left eye disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right eye disability.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


